MEMORANDUM***
Plaintiff-Appellant Linda Mengistu appeals the district court’s grant of summary *648judgment in favor of Defendant-Appellee the City of Los Angeles. Mengistu also appeals the district court’s denial of her motion for leave to amend the pleadings. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We affirm the district court’s grant of summary judgment because the City is not liable under 42 U.S.C. § 1983 for any injury suffered by Mengistu. Even assuming that she suffered a violation of her constitutional rights, Mengistu has not shown that any city policy or custom was the “moving force” behind her injury. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The city policy addressing refusal of care by incompetent patients, referred to by the parties as “Reference No. 834,” incorporates California Welfare and Institutions Code section 5150, including its probable cause requirement. Mengistu’s other challenges to the policy’s constitutionality are also meritless.
Finally, we affirm the district court’s denial of Mengistu’s motion for leave to amend the complaint.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*648ed by 9th Cir. R. 36-3.